     Case 4:20-cv-01536 Document 16-2 Filed on 01/25/21 in TXSD Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

G&G CLOSED CIRCUIT EVENTS, LLC,             §
as Broadcast Licensee of the May 6, 2017    §
Saul Alvarez v. Julio Cesar Chavez, Jr. Super
                                            §
Middleweight Championship Fight Program,    §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §
                                            §
1) EL IMPRESARIO, INC., individually, and   § Civil Action No. 4:20-cv-01536
d/b/a O BAR HOUSTON and d/b/a O BAR         §
DISCOTHEQUE and d/b/a O BAR and d/b/a       §
EL KORRAL HOUSTON and d/b/a VIP             §
LOUNGE; and                                 §
2) JAIME A. ORTEGA, individually, and d/b/a §
O BAR HOUSTON and d/b/a O BAR               §
DISCOTHEQUE and d/b/a O BAR and d/b/a       §
EL KORRAL HOUSTON and d/b/a VIP             §
LOUNGE;                                     §
                                            §
      Defendants.                           §

                                 FINAL SUMMARY JUDGMENT

         Before the Court is Plaintiff’s Motion for Summary Judgment & Brief in Support

(the “Motion”) filed by Plaintiff G&G Closed Circuit Events, LLC (“Plaintiff”) against

Defendants (1) El Impresario, Inc., individually, and d/b/a O Bar Houston and d/b/a O

Bar Discotheque and d/b/a O Bar and d/b/a El Korral Houston and d/b/a VIP Lounge; and

(2) Jaime A. Ortega, individually, and d/b/a O Bar Houston and d/b/a O Bar Discotheque

and d/b/a O Bar and d/b/a El Korral Houston and d/b/a VIP Lounge (collectively

“Defendants”). Upon consideration of the Motion, the accompanying brief and evidence,

FINAL SUMMARY JUDGMENT                                                             PAGE 1
x:\804429\MSJ\Judgment - Final
     Case 4:20-cv-01536 Document 16-2 Filed on 01/25/21 in TXSD Page 2 of 3




the pleadings on file, and the relevant authorities, the Court concludes that Plaintiff has

established that it is an aggrieved party under the Federal Communications Act, 47

U.S.C. § 605 and recognizes Plaintiff’s election to seek statutory damages. The Court

also concludes the following:

         1.       The Court has jurisdiction over the subject matter and parties to this action;

         2.       Defendants exhibited the closed-circuit May 6, 2017 Saul Alvarez v. Julio
                  Cesar Chavez, Jr. Super Middleweight Championship Fight Program,
                  including undercard and preliminary bouts, including the undercard and
                  preliminary bouts, without authorization from Plaintiff; and

         3.       Defendants’ actions were willful and for purposes of direct or indirect
                  commercial advantage or private financial gain. Therefore, additional
                  damages are warranted in this action.

         IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that:

         1.       Judgment be entered in favor of Plaintiff and against Defendants, jointly

and severally;

         2.       Plaintiff recover statutory damages pursuant to 47 U.S.C. §

605(e)(3)(C)(i)(II) from Defendants, jointly and severally, in the amount of $10,000.00;

         3.       Plaintiff recover additional damages pursuant to 47 U.S.C. §

605(e)(3)(C)(ii) from Defendants, jointly and severally, in the amount of $50,000.00;

         4.       Plaintiff recover court costs and post-judgment interest on the amounts

awarded herein at an annual rate of _______ percent from the date of this Judgment until

paid.




FINAL SUMMARY JUDGMENT                                                                      PAGE 2
x:\804429\MSJ\Judgment - Final
     Case 4:20-cv-01536 Document 16-2 Filed on 01/25/21 in TXSD Page 3 of 3




         5.       All writs and process for the enforcement and collection of this judgment

may issue as necessary. In connection with any Writ of Execution in this case, the Court

directs the United States Marshals Service to use any means or force reasonably

necessary to satisfy this Judgment.

         6.       This Judgment is a final judgment.

         Signed on _____________________________, 2021, at Houston, Texas.




                                                    _______________________________
                                                             Vanessa D. Gilmore
                                                          United States District Judge




FINAL SUMMARY JUDGMENT                                                                  PAGE 3
x:\804429\MSJ\Judgment - Final
